298 So. 2d 633 (1974)
In re John E. GARNER
v.
STATE.
Ex parte John E. Garner.
SC 865.
Supreme Court of Alabama.
July 11, 1974.
Rehearing Denied August 15, 1974.
Elno A. Smith, Jr., Montgomery, for petitioner.
William J. Baxley, Atty. Gen., and Charles Price, Asst. Atty. Gen., for the State.
HARWOOD, Justice.
Petition of John E. Garner for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Garner v. State, 53 Ala. App. 209, 298 So. 2d 630.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and FAULKNER, JJ., concur.